Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Mar 2021 has been entered.
 
Claim Status
Applicant's response filed 15 Dec 2020 amends claims 1 and 4, thereby providing claims 1-7 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2016/0335484) and Pham (US 2018/0060669) in view of Hofer (US 2019/0306408).
	For claim 1, Xie discloses a surveillance system comprising: 
	one or more cameras ([0048]: surveillance cameras), 
	each configured with a field-of-view (FOV) in a map ([0038]: when a video stream (showing say 10 objects) from say camera system 108-1 is received by the system 102, the system 102 can first map both the AP stream and the video stream onto a common coordinate system) displayed on a screen of a 
	wherein: an entity is tagged within an FOV of a current camera of the one or more cameras ([0048]: multiple objects of interest can be selected from the AP stream along with their corresponding location coordinates and unique identifiers);
	when the entity moves from an FOV of one camera to an FOV of another camera until a current camera is selected at which to stay for observing the entity as long as the entity is within the FOV of the current camera ([0051]: the video stream can include one or more of video of the object for a defined time period and information derived therefrom, including, but not limited to identification information regarding object 302 and location information associated with object 302 based on known positions and fields of view of the respective video cameras of video surveillance system 306.);
and wherein another camera loads and streams into the panel viewer, and the current camera continues to stream into the panel viewer. ([0053]: e.g. users/human beings of interest can be received from . . .  one or more video surveillance systems 406 (such as 406-1, 406-2, and so on). [0046]: e.g. module 204 may be configured to receive (e.g., pushed by video cameras or pulled from the video cameras) . . .  video feeds of different areas of a venue capturing images of multiple objects within the venue.).
	Xie does not expressly disclose clicking, or drawing with a cursor, on a screen showing the entity within the FOV , which results in a geometrical line around at least a portion of the entity displayed within the FOV; and the geometrical line moves with the entity from an FOV of one camera to an FOV of another camera. 
	Pham teaches clicking, or drawing with a cursor, on a screen showing the entity within the FOV ([0076]: at least one object is manually detected through a graphical user interface. In one example, a user selects an object by drawing a rectangle around the object in an image.), which results in a geometrical line around at least a portion of the entity displayed within the FOV ([0076]: e.g. bounding boxes 425 for the moving object at different locations in the camera view); and 

	It would be obvious to combine the teachings of Pham with the teachings of Xie to provide the predictable benefit of improved multi-camera viewpoint tracking.
	While Xie discloses generally to display multiple video streams on a display, Xie does not expressly disclose wherein in response to determining the entity is moving from the FOV of the current camera to the FOV of the another, the another camera automatically loads and streams into the panel viewer and is displayed on the screen of the panel viewer, and the current camera continues to stream into the panel viewer and is displayed on the screen of the panel viewer simultaneously with the stream of the another camera.
wherein in response to determining the entity is moving from the FOV of the current camera to the FOV of the another camera ([0161] first camera device can dynamically drive or control a second camera device to track and focus on a moving object(s) identified from the view of the first camera device),
	 the another camera automatically loads and streams into the panel viewer and is displayed on the screen of the panel viewer ([0166] A display window 1610 is provided to display a current viewing area of the second camera device), and
	the current camera continues to stream into the panel viewer and is displayed on the screen of the panel viewer simultaneously with the stream of the another camera ([0176] As shown in FIG. 22, the UI 2200 includes a panorama view 2240 from the first camera device, an immersive view 2250 from the first camera device, and an enhanced view 2260 from the second camera device).


It would be obvious to a person with ordinary skill in the art to combine the multi-camera tracking and display teachings of Hofer with the teachings of Xie to provide the predictable benefit of improved multi-camera object tracking.
	For claim 3, Xie teaches wherein the entity is classified and identified according to one or more parameters selected from a group including an FOV of a camera, coordinates of the camera relative to a predetermined coordinate system, a direction of movement of the entity relative to the coordinate system, a color or colors of the entity, and a size of the entity ([0027]: The system can further include a video surveillance based location detection system configured to receive second geo-position data corresponding to the object from at least one camera system, wherein the second geo-position data can be extracted from video feeds from the at least one camera system).
.
	
Claims 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2016/0335484), Pham (US 2018/0060669), and Hofer (US 2019/0306408), in view of Williams (US 2016/0044226).
	For claim 2, while Xie does not, Williams teaches wherein one or more adjacent cameras having FOV's that are close to, adjacent to or overlapping to the FOV of the current camera ([0034]: the system can recognize the treasure chest from a certain camera feed and automatically select that camera feed can be used in a stream that is following the object. If the object is moved out of that camera's view, the system can recognize the object appearing on a second camera feed, allowing the system to then select the second camera feed for the stream that is following the object), are loaded with the map on the screen of the panel viewer ([0093]: The viewer may be able to select the living room shown on the set map 1310 in order to display a camera view of the living room in the video from set 1305. In another embodiment, on room may have multiple cameras, and therefore the map may include symbols that show where each camera in a room is and/or where it is facing.). It would be obvious to combine the teachings of Williams with Xie to provide the predictable benefit of automatically changing camera views depending on object movement.
	For claim 4, while Xie does not, Williams teaches wherein the another camera loading and streaming into the panel viewer, and the current camera continues to stream into the panel viewer is close to, adjacent to or overlapping to the FOV of the current camera ([0034]: e.g. if the object is moved out of that camera's view, the system can recognize the object appearing on a second camera feed, allowing the system to then select the second camera feed for the stream that is following the object). It would be obvious to combine the teachings of Williams with Xie to provide the predictable benefit of automatically changing camera views depending on object movement.

	For claim 6, while Xie does not, Pham teaches wherein if the entity does not move from the current camera to another camera, then a question of whether the entity can move from the current camera to a camera other than the other camera, arises, and if so, then the camera other than the other camera may load and stream into the video panel viewer, but if not, then the current camera continues to stream into the panel video viewer ([0045]: the computer system 150 allows a security guard to select an object of interest through an interactive user interface, and returns images of one or more candidate objects determined to be the object of interest. In another example, the computer system 150 is configured to automatically select an object of interest and matches the object across multiple distributed cameras in order to analyse the long-term behaviour of the object.).


Response to Arguments
Applicant's arguments filed 29 Mar 2021 have been fully considered but they are not persuasive. The combined teachings of Xie, Pham, and Hofer disclose the newly amended limitations as discussed for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GONCHAROV; Maxim et al.	US 20200193615 A1	COMPUTER VISION BASED MONITORING SYSTEM AND METHOD
Balasubramanian; Mourian et al.	US 20210005068 A1	SYSTEMS AND METHODS FOR PROVIDING AN IMMERSIVE EXPERIENCE OF A FACILITY CONTROL ROOM USING VIRTUAL REALITY
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485